TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00032-CV



 Georgetown Place, Ltd. and Affordable Housing Visions—Georgetown, Inc., Appellants

                                                v.

                       Network Multi-Family Security Corporation, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-06-002372, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellants Georgetown Place, Ltd. and Affordable Housing Visions—Georgetown,

Inc. have filed a Motion to Dismiss Restricted Appeal Due to Settlement. They certify that appellee

Network Multi-Family Security Corporation does not oppose this motion. We grant the motion and

dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellants’ Motion

Filed: June 18, 2010